PER CURIAM: *
Joel Gonzalez, federal prisoner # 63438-079, appeals the denial of his 28 U.S.C. § 2241 petition. He argues that his sentence is invalid in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Gonzalez’s argument is directed toward a sentencing error; such an argument may not be brought under § 2241. See Padilla v. United States, 416 F.3d 424, 425-26 (5th Cir.2005). Gonzalez’s argument that he is entitled to proceed under § 2241 based on the savings clause of 28 U.S.C. § 2255 because relief under that section is “inadequate or ineffective” is unavailing. See id. at 427 (holding that a claim under Booker does not fit within the savings clause of § 2255). The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.